Title: From Thomas Jefferson to George Jefferson, 6 November 1808
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir
                     
                     Washington Nov. 6. 08.
                  
                  I find my letter of the 3d. went too late to countermand the making any remittance hither, as on the day following I recieved yours of the 2d. covering 250. Dollars.
                  I have this day drawn on you for 500. D. in favor of James Lyle at 3. days sight: and I have further to request you to place four hundred and fifty dollars in the Richmond bank to the credit of James Dinsmore of Albemarle, and to forward to me such reciept or certificate of the bank as will authorise him to draw it out when he chuses.   affectionately yours
                  
                     Th: Jefferson
                     
                  
               